18-11358-mew          Doc 698        Filed 02/14/19 Entered 02/14/19 16:33:50                       Main Document
                                                   Pg 1 of 6


 ROBINS KAPLAN LLP                                                     Presentment Date: February 25, 2019
 Scott F. Gautier (admitted Pro Hac Vice)                              Presentment Time: 12:00 p.m. ET
 Michael T. Delaney (admitted Pro Hac Vice)                            Objection Date: February 20, 2019
 2049 Century Park East, Suite 3400                                    Objection Time: 4:00 p.m. ET
 Los Angeles, CA 90067
 Telephone: (310) 552-0130
 Facsimile: (310) 229-5800
 Emails:     sgautier@robinskaplan.com
             mdelaney@robinskaplan.com

 Counsel to the Relativity Liquidating Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------- X
                                        :
 In re:                                                           Chapter 11
                                        :
                               1
 RELATIVITY MEDIA, LLC, et al.,                                   Case No. 18-11358 (MEW)
                                        :
                Debtors.                                          (Jointly Administered)
                                        :
 -------------------------------------- X

              NOTICE OF PRESENTMENT OF ORDER PURSUANT TO
           LOCAL BANKRUPTCY RULE 3021-1(a) APPROVING TIMETABLE
            FOR SUBSTANTIAL CONSUMMATION OF SECOND AMENDED
         CHAPTER 11 PLAN OF LIQUIDATION AND ENTRY OF FINAL DECREE

          PLEASE TAKE NOTICE that, pursuant to Rule 3021-1(a) of the Local Bankruptcy Rules

 for the Southern District of New York, the Trustee of the Relativity Liquidating Trust will present

 the attached proposed order (the “Proposed Order”) approving a timetable for achieving

 substantial consummation of the Debtors’ and the Creditors’ Committee’s Second Amended Joint

 Liquidating Plan Under Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket No. 633] dated

 December 13, 2018, and confirmed on January 31, 2019, and entry of a final decree closing these


 1
   Each of the debtors in the above-captioned, jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the debtors’ service address is: 9242 Beverly Blvd. #300, Beverly Hills, CA 90210.


 61518945.1
18-11358-mew       Doc 698     Filed 02/14/19 Entered 02/14/19 16:33:50              Main Document
                                             Pg 2 of 6


 chapter 11 cases, to the Honorable Michael E. Wiles, United States Bankruptcy Judge, for

 signature in his chambers at the United States Bankruptcy Court for the Southern District of New

 York, One Bowling Green, New York, New York 10004, on February 25, 2019, at 12:00 noon

 (prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the approval of the

 Proposed Order must: (i) be made in writing; (ii) state with particularity the grounds therefor; (iii)

 be filed with the Bankruptcy Court (with a copy to the Judge’s chambers); and (iv) be served upon:

 (a) the Relativity Liquidating Trust (the “Trust”), c/o DriveTrain LLC, 630 Third Avenue, 21st

 Floor, New York, NY 10017 (Attn: Tim Daileader, tdaileader@drivetrainllc.com); (b) counsel for

 the Trust, Robins Kaplan LLP, 2049 Century Park East, Suite 3400, Los Angeles, CA 90067

 (Attn: Scott F. Gautier and Michael T. Delaney, sgautier@robinskaplan.com and

 mdelaney@robinskaplan.com); (c) Relativity Media, LLC and its debtor affiliates (collectively,

 the “Debtors”), c/o M-III Partners, LP, 130 W 42nd Street, 17th Floor, New York, NY 10036-

 9242 (Attn: Colin Adams, cadams@miiipartners.com); (d) counsel for the Debtors, Winston &

 Strawn LLP, 200 Park Avenue, New York, NY 10166 (Attn: Daniel J. McGuire and Carrie V.

 Hardman, dmcguire@winston.com and chardman@winston.com); (e) the United States Trustee,

 U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Greg

 Zipes and Benjamin Higgins, greg.zipes@usdoj.gov and benjamin.higgins@usdoj.gov); and

 (f) counsel for the DIP Lender and the Prepetition Secured Note Lender, Schulte Roth & Zabel

 LLP, 919 Third Avenue, New York, NY 10022 (Attn: Adam C. Harris and Kristine Manoukian,

 adam.harris@srz.com and kristine.manoukian@srz.com), so as to be filed and received no later

 than 4:00 p.m. (prevailing Eastern Time) on February 20, 2019 (the “Objection Deadline”).




                                                   2
 61518945.1
18-11358-mew       Doc 698     Filed 02/14/19 Entered 02/14/19 16:33:50             Main Document
                                             Pg 3 of 6


          PLEASE TAKE FURTHER NOTICE that if no responses or objections are received by

 the Objection Deadline, the Court may enter the Proposed Order without further notice or a

 hearing. If an objection is filed, you may be notified of a hearing to consider the requested relief.


 Dated: February 14, 2019                      Respectfully submitted,
        Los Angeles, California
                                               ROBINS KAPLAN LLP

                                               By: /s/ Scott F. Gautier______________________
                                                    Scott F. Gautier (admitted Pro Hac Vice)
                                                    Michael T. Delaney (admitted Pro Hac Vice)
                                                    2049 Century Park East, Suite 3400
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 552-0130
                                                    Facsimile: (310) 229-5800
                                                    Emails: sgautier@robinskaplan.com
                                                              mdelaney@robinskaplan.com

                                                      Counsel to the Relativity Liquidating Trust




                                                  3
 61518945.1
18-11358-mew          Doc 698        Filed 02/14/19 Entered 02/14/19 16:33:50                       Main Document
                                                   Pg 4 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------- X
                                        :
 In re:                                                           Chapter 11
                                        :
 RELATIVITY MEDIA, LLC, et al.,1                                  Case No. 18-11358 (MEW)
                                        :
                Debtors.                                          (Jointly Administered)
                                        :
 -------------------------------------- X

               ORDER PURSUANT TO LOCAL BANKRUPTCY RULE 3021-1(a)
              APPROVING TIMETABLE FOR SUBSTANTIAL CONSUMMATION
               OF SECOND AMENDED CHAPTER 11 PLAN OF LIQUIDATION
                          AND ENTRY OF FINAL DECREE

          This Court having entered an order, dated January 31, 2019 [Docket No. 689] (the

 “Confirmation Order”) confirming the Debtors’ and the Creditors’ Committee’s Second

 Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket

 No. 633] dated December 13, 2018;2 and Rule 3021-1(a) of the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Rules”) requiring the proponents of the Plan or other

 responsible person under the Plan to submit an order containing a timetable with the steps proposed

 for achieving substantial consummation of the Plan and entry of a final decree closing the above-

 captioned bankruptcy cases (collectively, the “Chapter 11 Cases”) of Relativity Media, LLC and

 its debtor affiliates (collectively, the “Debtors”); and the trustee (the “Trustee”) of the Relativity

 Liquidating Trust (the “Trust”), as such responsible person, having made a proposal of such



 1
   Each of the debtors in the above-captioned, jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the debtors’ service address is: 9242 Beverly Blvd. #300, Beverly Hills, CA 90210.
 2
  Unless otherwise defined herein, capitalized terms shall have the meaning ascribed to them in the Plan and/or
 Confirmation Order, as applicable.


 61518947.1
18-11358-mew       Doc 698      Filed 02/14/19 Entered 02/14/19 16:33:50              Main Document
                                              Pg 5 of 6


 timetable, by notice of presentment dated February 14, 2019; and, after due notice, there being no

 objections to the requested relief; and this Court having determined that the timetable set forth in

 this Order is an appropriate timetable for achieving substantial consummation of the Plan and entry

 of a final decree closing the Chapter 11 Cases; and, after due deliberation thereon, finding good

 and sufficient cause therefor, it is hereby:

          ORDERED, that:

          1.    The following timetable for achieving substantial consummation of the Plan and

 entry of a final decree closing the Chapter 11 Cases is approved, without prejudice to the Trustee’s

 right to revise such timetable as set forth in Local Rule 3021-1(b):

                    a. Substantial Consummation of the Plan. Pursuant to Section XI.L. of the
                       Plan and Paragraph 30 of the Confirmation Order, on the Effective Date,
                       the Plan shall be deemed to be substantially consummated under sections
                       1101 and 1127(b) of the Bankruptcy Code. The Effective Date occurred on
                       January 31, 2019.

                    b. Distributions. All distributions shall be made in accordance with the terms
                       of the Plan and Confirmation Order on the dates and in the manner provided
                       therein.

                    c. Resolution of Disputed Claims. Unless an alternate deadline is provided
                       under the Plan or Confirmation Order or has been set by order of this Court,
                       it is anticipated that the Trustee will object to or consensually resolve all
                       Disputed Claims on or before the date that is one hundred eighty (180) days
                       after the Effective Date, subject to the extension of any claim objection
                       deadlines by order of the Court.

                    d. Resolution of Avoidance Actions. As of the Effective Date, the Debtors had
                       not filed any Avoidance Actions. The Trustee anticipates commencing or
                       consensually resolving any and all Avoidance Actions on or before the date
                       that is two (2) years after the Petition Date, subject to the extension or tolling
                       of any applicable statutes of limitation.

                    e. Pending Appeals. There are no pending appeals.

                    f. Resolution of Adversary Proceedings. As of the Effective Date, there are
                       no pending adversary proceedings. The Trustee anticipates commencing or
                       consensually resolving any and all Retained Causes of Action on or before
                       the date that is two (2) years after the Petition Date, unless the subject statute

                                                   2
 61518947.1
18-11358-mew      Doc 698      Filed 02/14/19 Entered 02/14/19 16:33:50             Main Document
                                             Pg 6 of 6


                        of limitation provides additional time in which to commence such action,
                        subject to the extension or tolling of any applicable statutes of limitation.

          2.    The dates referred to in the timetable are based on the Trustee’s good faith estimates

 and are subject to change. In accordance with Local Rule 3021-1(b), the Trustee will present an

 amended version of the Order containing any material revisions to the timetable contained herein.

          3.    The entity responsible for safeguarding and accounting for proceeds of recoveries

 on behalf of the Trust is the Trustee. In the event the Trust retains a disbursing agent or other

 professional charged with safeguarding or accounting for proceeds of recoveries on behalf of the

 Trust, the Trustee will present an amended version of this Order disclosing the identity of the

 additional responsible entity or entities pursuant to Local Rule 3021-1(b).

          4.    The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

          5.    This Court shall retain jurisdiction over any and all matters arising from or related

 to the implementation or interpretation of this Order.



 Dated: February ___ , 2019
        New York, New York
                                               __________________________________________
                                               THE HONORABLE MICHAEL E. WILES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  3
 61518947.1
